J-A24008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

V.P.V.                                              IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                           Appellant

                      v.

S.V.

                           Appellee                    No. 629 WDA 2017


                      Appeal from the Order April 7, 2017
              In the Court of Common Pleas of Allegheny County
                   Family Court at No(s): FD 15-01764-008


BEFORE: MOULTON, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY MOULTON, J.:                      FILED NOVEMBER 03, 2017

       V.P.V. (“Father”) appeals from the April 7, 2017 order entered in the

Allegheny County Court of Common Pleas following a three-day custody trial.

We affirm.

       The trial court set forth the factual and procedural history of this appeal

in its Pennsylvania Rule of Appellate Procedure 1925(a) opinion, which we

incorporate herein. Opinion, 5/26/17, at 2-9 (“1925(a) Op.”).

       On April 7, 2017, the trial court issued a custody order, which included

the following findings of fact:

          1. [V.V., Jr., N.V. and D.V. (“Children”)] are estranged from
          and alienated against [S.V. (“Mother”)], despite having, in
          the past, told this Court that they would like their Parents
          to reunite.
J-A24008-17


       2. The Children’s positions against their Mother have
       strengthened over the last year and so has their defiance to
       authorities and adults.

       3. Father has shared very adult information with the
       Children, including the nature of the criminal charges filed
       against him by Mother and the meaning of a “no contest”
       plea. In other matters, he has caused the children to believe
       that Mother is “stealing” their food stamps.

       4. Father has conscripted his parents into his [w]ar against
       Mother, representing to them that she is a bad and abusive
       parent and wife, while, unbeknownst to them, he contacted
       Mother on numerous occasion[s], expressing his dream of
       being back together, as recently as the two months
       preceding the trial. Paternal Grandparents did not know of
       Father’s ideas of reunification or of the covert steps he took
       to accomplish said reunification.

       5. Paternal Grandfather and most likely Paternal
       Grandmother (as evidenced by her verbal attack on Mother
       in front of the children at Dr. [Shannon] Edwards’ Office)
       have comported themselves in an antagonistic way toward
       Mother, likely on the premise that Mother is a bad Mother.

       6. Mother has mishandled some of the issues that have
       arisen with the Children. The court finds that the most
       egregious incident was at school and was witnessed by the
       Monroeville police. No charges were filed and after hearing
       evidence, the Court believes there was no abuse.

       7. Dr. [Neil] Rosenblum and Dr. Shannon Edwards believe
       that Father and Father alone holds the key to reunification
       between Mother and her Children, as does this Court.

       8. Father failed to pay for Dr. Edwards’s service, resulting in
       termination of important services, to the detriment of his
       children.

       9. Father filed a series of [protection from abuse (“PFA”)
       petitions] against Mother, purportedly on behalf of the
       children, all of which were filed at a time and in a manner
       clearly designed to thwart Mother’s custody time as opposed
       to protect the children as purported. Of particular note,
       after Father agreed with Dr. Edwards to allow the children
       to visit with Mother on December 23, 2016, supervised by

                                    -2-
J-A24008-17


         the doctor if necessary, Father filed an [emergency] PFA, in
         City Court at a time when the Family Courts were closed for
         the holidays. The [emergency] PFA ordered no contact by
         mother and only permitted Mother to contact the children
         by phone. This prevented Mother’s holiday visit from
         occurring. Nothing new had occurred which required the
         filing of an emergency PFA - the incident was the same one
         with the exact same evidence on which Father had based a
         December 9, 2016 temporary PFA filing. Father’s testimony
         that this was an innocent action on his part and that he
         somehow did not realize that Mother would be prevented
         from being with the children at all on the Christmas holiday
         as a result of his actions was utterly disingenuous and this
         Court found said testimony to be completely incredible.

         10. From the inception of this case Father has never made
         a genuine effort to help his children to realize the
         importance of a relationship with their Mother. If anything,
         Father has thwarted the healing of that relationship.

         11. During the course of the trial in this matter, I found
         Father’s testimony lacking in credibility and quite often
         belied by his out of court actions.            The evidence
         demonstrated that Father undermined Mother’s attempts to
         maintain a relationship with the children and pursued a
         course of conduct designed to alienate the children from
         her.   Father’s explanations for his actions were often
         contradictory and the Court found his testimony to be a
         transparent effort to paint himself in a good light.

         12. The evidence and testimony presented convinced me
         that Father has engaged in a course of conduct designed to
         alienate the children from Mother in a misguided attempt to
         convince Mother to return to the marriage, intimating
         reunification as a pathway to Mother having access to her
         children. Accordingly, I have designed the following Order
         to allow Mother time to heal the relationship with her
         children and to incentivize Father to comply with the Order.

Trial Ct. Order, 4/7/17, at 2-5 (“April 7 Order”).

      The court then ordered, among other things, the following physical

custody terms:



                                     -3-
J-A24008-17


       At the outset, I note that while it is a somewhat drastic
       remedy, it is my determination that if Father is not able to
       enforce the terms of the following shared Order, it is then in
       the best interests of these Children to be removed from
       Father’s custody and control and placed with Mother if
       possible, and, if placing them with Mother is impossible due
       to their continuing refusal and or safety issues due to the
       Children’s belligerence and/or defiance, they should be
       removed from Father’s physical custody and be placed into
       foster care until it becomes possible to place them with
       Mother.

       1. Beginning the first weekend after the date of this Order,
       Mother shall have a four hour supervised weekend visit at a
       community site of her choosing with all of the children.
       Father shall have a neutral person transport the children to
       and from the visit. A probation officer supervisor shall be
       [requested] by separate order, and fee shall be paid by
       Father in advance of the meeting.

       2. Beginning May 1, 2017, Mother is to have unsupervised
       custody after school until 8:30 PM once a week each Child
       individually and in addition to the weekend community visit.
       It is recommended that Mother have a friend or family
       member present.

       3. After one month of the above and beginning the first
       weekend she does not work, Mother is to exercise
       unsupervised partial custody with all three children
       Saturday from 9:00 a.m. to 8:00 p.m. on the alternate
       weekends that she does not work.

       4. After two Saturday periods of custody with Mother, the
       parties are to resume their previous shared custody
       schedule on a 5-2-2-5 rotation.

       5. Exchanges are to take place at the Police station closest
       to the marital residence. Parties are to remember that time
       is of the essence and should be consistent as to exchange
       locations and time.       Being consistently late is not
       acceptable. The parties shall not use the Children to send
       verbal messages to the other parent about the custody
       situation or changes in the custody schedule.

       b. If Father does not comply with the above stepped up plan
       for custody and/or the 5-2-2-5 rotation, by directing and

                                   -4-
J-A24008-17


           ensuring the children to go with Mother so she can exercise
           her custody time as set forth above, then sole physical and
           legal custody shall shift to Mother, and Father is to have no
           contact with Mother or the children for a period of 90 days.
           Upon being informed that custody exchanges are not
           occurring pursuant to this Order, this Court shall issue an
           Order implementing this paragraph to be enforced by law
           enforcement if necessary. The Court would support the
           intervention of the Office of Children, Youth, and Families to
           ensure the safety of the parties.

Id. at 7-9.1 The trial court further ordered both individual and family therapy

for the parties and Children. Id. at 13-15. The trial court also discussed all

of the custody factors set forth in 23 Pa.C.S. § 5328 and determined that the

custody order entered was in the best interests of Children. Id. at 15-20.

       On April 25, 2017, Father filed a timely notice of appeal. On appeal,

Father raises the following issues:

           1. Whether the Trial Court erred and abused its discretion
           by showing an extreme and unfair prejudice against
           [Father], when the Court's findings are not supported by the
           testimony and evidence of record, is contrary to the best
           interest of the children and by improperly advocating on
           behalf of the pro-se litigant, [Mother], throughout the entire
           three day trial?

           2. Whether the Trial Court’s Order of March 28, 2017 that
           ultimately determined custody of the parties’ three minor
           children after a three day trial was contrary to the best
           interest of the parties’ three minor children and is not
           supported by the record?

Father’s Br. at 5.


____________________________________________


       1In its Rule 1925(a) opinion, the trial court notes Mother filed a motion
alleging Father did not ensure Children’s compliance with the order and, on
May 22, 2017, the trial court entered an order to modify custody of Children
pursuant to the April 7, 2017 order.

                                           -5-
J-A24008-17



I.    Advocacy/Bias by Trial Court

      Father first maintains that the trial court showed “an extreme and unfair

prejudice against” Father. Father’s Br. at 12. He claims that the trial court

exhibited this bias by: advocating for Mother; disregarding the testimony of

Father, his family and friends, and Children; disregarding the abuse and

mental struggles of Mother; abusing its discretion when it failed to find

Mother’s   testimony   not   credible;   disregarding   the   testimony   of   Dr.

Rosenblum; and impermissibly permitting Dr. Edwards to provide expert

testimony. Father requests that this Court (1) vacate the April 7 Order, (2)

order that the trial judge recuse herself, and (3) grant a new trial to determine

a custody arrangement that is in Children’s best interests. Id. at 32.

      During the custody hearing, Father objected to the court’s questioning

of witnesses and asserted that he had a “case with the trial court” and that

the trial court had made prejudgments about the case.           See, e.g., N.T.,

3/1/17, at 57, 233; N.T., 3/2/17, at 254. Father, however, did not request

that the trial court recuse itself. Accordingly, Father has waived any claim

with respect to recusal. See Lomas v. Kravitz, ___ A.3d ____, 2017 WL
4287338, at *8 (Pa. Sept. 28, 2017) (“party must seek recusal of a jurist at

the earliest possible moment, i.e., when the party knows of the facts that form

the basis for a motion to recuse. If the party fails to present a motion to

recuse at that time, then the party’s recusal issue is time-barred and

waived.”); Commonwealth v. Druce, 848 A.2d 104, 108 (Pa. 2004) (“If a

party questions the impartiality of a judge, the proper recourse is a motion for

                                      -6-
J-A24008-17



recusal, requesting that the judge make an independent, self-analysis of the

ability to be impartial.”); Reilly by Reilly v. Southeastern Pa. Transp.

Auth., 489 A.2d 1291, 1299 (Pa. 1985) (“When circumstances arise during

the course of a trial raising questions of a trial judge’s bias or impartiality, it

is still the duty of the party, who asserts that a judge should be disqualified,

to allege by petition the bias, prejudice or unfairness necessitating recusal.”).

      Further, even had Father not waived this claim, we would conclude that

it, and any other claim based on the trial court’s alleged bias, lacked merit.

      We apply the following standard when reviewing recusal motions:

          [Our Supreme] Court presumes judges of this
          Commonwealth are “honorable, fair and competent,” and,
          when confronted with a recusal demand, have the ability to
          determine whether they can rule impartially and without
          prejudice. Commonwealth v. White, 557 Pa. 408, 734
A.2d 374, 384 (1999). The party who asserts a trial judge
          must be disqualified bears the burden of producing evidence
          establishing bias, prejudice, or unfairness necessitating
          recusal, and the “decision by a judge against whom a plea
          of prejudice is made will not be disturbed except for an
          abuse of discretion.” [Commonwealth v.] Darush, [501
Pa. 15, 459 A.2d 727,] 731 [(1983)].

Commonwealth v. Kearney, 92 A.3d 51, 60 (Pa.Super. 2014) (quoting

Commonwealth v. Druce, 848 A.2d 104, 108 (Pa. 2004)) (some alterations

in original).

      Courts have noted:

          [O]pinions formed by the judge on the basis of facts
          introduced or events occurring in the course of the current
          proceedings, or of prior proceedings, do not constitute a
          basis for a bias or partiality motion unless they display a
          deep-seated favoritism or antagonism that would make fair


                                       -7-
J-A24008-17


           judgment impossible. Thus, judicial remarks during the
           course of a trial that are critical or disapproving of, or even
           hostile to, counsel, the parties, or their cases, ordinarily do
           not support a bias or partiality challenge. They may do so
           if they reveal an opinion that derives from an extrajudicial
           source; and they will do so if they reveal such a high degree
           of favoritism or antagonism as to make fair judgment
           impossible . . . . Not establishing bias or partiality, however,
           are expressions of impatience, dissatisfaction, annoyance,
           and even anger, that are within the bounds of what
           imperfect men and women, even after having been
           confirmed as [ ] judges, sometimes display. A judge’s
           ordinary efforts at courtroom administration—even a stern
           and short-tempered judge’s ordinary efforts at courtroom
           administration—remain immune.

Id. at 61 (quoting Liteky v. United States, 510 U.S. 540, 555-56 (1994))

(emphasis omitted) (alterations in original).2

       A. Advocacy

       Father first argues that the trial court improperly advocated for Mother

through its questioning of witnesses.

       “While a trial judge should normally leave questioning of witnesses to

counsel, justice may require that a trial judge ask questions when absurd,

ambiguous, or frivolous testimony is given or testimony is in need of further

elucidation.”    Commonwealth v. Carson, 913 A.2d 220, 249 (Pa. 2006).

Further, we have explained:

           [a] trial judge has the right if not the duty to interrogate
           witnesses in order to clarify a disputed issue or vague
____________________________________________


       As this Court noted in Kearney, our Supreme Court has “tentatively
       2

accepted the extra-judicial source doctrine, noting that it is significant if the
information at the root of the recusal motion was obtained in a prior
proceeding of the case, and not from any pretrial bias or personal disdain.”
92 A.3d at 61 (quoting Druce, 848 A.2d at 110).

                                           -8-
J-A24008-17


         evidence. Unless the complaining party can establish the
         judge’s questioning constituted an abuse of discretion,
         resulting in discernible prejudice, capricious disbelief, or
         prejudgment, a new trial will not be granted.

Jordan v. Jackson, 876 A.2d 443, 453-54 (Pa.Super. 2005) (quoting

Mansour v. Linganna, 787 A.2d 443, 446 (Pa.Super. 2001)) (alteration in

original).

      The trial court found that its questioning of witnesses did not constitute

improper advocacy. The trial court reasoned:

             That I questioned witnesses does not equate to
         advocacy.       I questioned witnesses, particularly Dr.
         Rosenblum, when Mother, Father’s counsel and Best
         Interest counsel did not elicit testimony which was helpful
         to me. Accordingly, I posed the questions necessary for me
         to get the facts I needed. At times my questioning,
         particularly of Father, was much like cross examination. It
         was the only avenue by which I could obtain answers to the
         questions I had myself which were not elicited by the
         litigants.

            Father’s burden here would be to demonstrate that my
         questioning of witnesses during the trial constituted “an
         abuse of discretion, resulting in discernible prejudice,
         capricious disbelief, or prejudgment.” Jordan[, 876 A.2d at
         454]. Father cannot meet this burden. Further, there was
         no jury to be influenced by my questions. The weight to be
         given to witnesses’ testimony was up to me as fact-finder.

            In a custody trial, my role is not to “pick a winner.” It is,
         instead, to find what custody arrangements will best serve
         the interests of the Children.

1925(a) Op. at 13.

      The trial court had an extensive history with this case. Not surprisingly,

at the time of trial, the trial court had clarifying questions for the witnesses.

Although the extent to which the trial court questioned witnesses in this case


                                      -9-
J-A24008-17



is not typical, we conclude that here, where the trial court’s task was to fashion

a custody order that would be in the best interests of Children, the questioning

did not result in “discernible prejudice, capricious disbelief, or prejudgment.”

Jordan, 876 A.2d at 454. We find no abuse of discretion.

      B. Testimony of Father, Father’s Witnesses, and Children

      Contrary to Father’s contention, the trial court did not disregard the

testimony of Father, Father’s witnesses, and Children. Rather, the trial court

found Father not credible and found Father that influenced the testimony of

Father’s witnesses and Children.      April 7 Order at 3, 5.     The trial court

explained:

            Father first argues that I am prejudiced and biased
         against him in a manner not supported by the evidence. I
         do not agree. I have been involved with this family since
         2015, leading up to this trial, and so have heard Father’s
         contradictory explanations for his actions. I have watched
         his Children adopt each and every one of his positions
         regarding Mother, positions which they could only get from
         Father. At trial, I found much of Father’s testimony to be
         disingenuous, self-serving, and contradictory, and I
         appropriately challenged it.

            Although he claims that Mother is so dangerous she
         planned to hire a paid assassin to kill him, he also claims he
         is working diligently to help his Children develop a
         meaningful relationship with her. This is simply not a
         credible position. Nor is it credible when Father claims the
         Children’s defiance is the result of genuine and justified fear
         of Mother, while at the same time sending her emails asking
         to be a family again.

            Father’s explanation for the December 23rd [emergency]
         PFA was especially troubling as it demonstrated not only
         Father’s duplicity but a purposeful effort on his part to keep
         Mother from the Children over the Christmas holiday, even
         though a perfectly safe alternative plan had been agreed to

                                     - 10 -
J-A24008-17


         have them meet in public with Dr. Edwards. Father’s
         assertions that he “did not know” how the police knew
         Mother would be at Grandparent’s house at noon on the 23rd
         to serve her with the PFA was, plainly, ludicrous. Equally
         incredible was Father’s claim that he did not know the
         [emergency] PFA would prevent the lunch from occurring,
         yet he could not answer when asked how it could have
         occurred. Pressed, he finally admitted he knew it could not
         go forward.

             I rightfully became impatient with Father during the trial
         as I did not believe he was being truthful or forthright to the
         court. I found disingenuous his “surprise” that his son
         feared Mother would kill him and that he would never forgive
         her. I found it impossible to believe that these boys whom
         Father claims will obey him in every single other
         circumstance of their lives nonetheless defiantly “disobey”
         him by not visiting with their Mother. I found his claim that
         he is helpless to correct that situation simply not believable.

            Any impatience with Father’s comportment in court is not
         evidence of bias. I was attempting to get to the truth of the
         matter and became impatient with Father’s attempt to
         obfuscate that truth.

1925(a) Op. at 10-12 (internal citations to record omitted). The trial court’s

finding that Father was not credible does not establish the trial court was

biased. See Kearney, 92 A.3d at 61.

      C. Mother’s Mental Health Issues and Issues with Children

      Contrary to Father’s contention, the trial court did not ignore Mother’s

struggles.   It noted that Mother could have, and should have, handled

situations differently. April 7 Order at 3; 1925(a) Op. at 5. The trial court

ordered that the parties contact a Department of Human Services liaison to

assist in finding family-based mental health services. The goals of this therapy

“would be reunification with mother and improving that relationship,



                                     - 11 -
J-A24008-17



supporting Mother in responding to the boys’ fears and concerns more

effectively and assisting Father to discourage the boys’ aggressive, non-

compliant behavior so that they can build healthy relations with their Mother.”

April 7 Order at 13 (emphasis added). Further, the trial court ordered Mother

to “follow through with individual mental health counseling for herself to

address issues of depression, trauma and stress.” Id. at 14.3

       D. Dr. Rosenblum’s Testimony

       Father also claims the trial court disregarded Dr. Rosenblum’s

testimony. We disagree.

       Dr. Rosenblum prepared a report on February 28, 2016, one year before

the custody hearing. N.T., 3/1/17, at 20. He had no contact with Children,

Mother, or Father since preparing the report, other than to discuss fees. Id.

at 23.     The only substantive information Dr. Rosenblum received since

preparation of the report was through discussions he had with Dr. Edwards

and with the best-interest attorney, Thomas H. May, Esquire. Id.

       Dr. Rosenblum testified that Father was alienating Children from Mother.

Id. at 42. He recommended counseling for all parties. Id. at 27-35, 44. Dr.

Rosenblum testified that he was no longer sure that the 5-2-2-5 shared

custody arrangement was feasible, and agreed with Father’s counsel that the

end goal for custody should be left open. Id. at 48. Further, he stated that

any custody order would have to be gradual.        He suggested “a supported
____________________________________________


       3The order also contained therapy requirements for Father and
Children. April 7 Order at 14.

                                          - 12 -
J-A24008-17



weekend visit once on Saturday or Sunday for mother and . . . the three boys.”

N.T., 3/3/17, at 36. He also recommended that “each child visit with mother

separately during the school week for a period of several hours in mother’s

home. That’s one boy at a time.” Id. at 37.

      Dr. Rosenblum further stated that “[F]ather is what we call the aligned

parent, and [M]other is the alienated parent. It’s only within the power of the

aligned parent to give the children psychological permission and to also

mandate to the boys their level of cooperation with these visits.” Id. at 42.

He further testified:

         I’m stating multiple times that in my opinion [F]ather not
         only has the ability to make changes in the boys’ perceptions
         and relationship with [M]other, but in my opinion, he should
         consider that this is in the boys’ best interest. They don’t
         have to have the same respect for their mother as they do
         their father. They don’t have to feel that, you know – these
         are two different people and two different relationships. But
         it’s not healthy for them to reject their mother to the degree
         that is going on right now.

Id. at 61. When asked what steps should be taken if Father failed to take

steps to change Children’s perception of, and relationship with, Mother, Dr.

Rosenblum responded:

         Based on the age of these children, I don’t recommend
         [taking Children from Father and placing them with Mother]
         because I think you would have the same warfare that you
         had when I was doing this evaluation. I do believe the Court
         might have to consider removing [C]hildren from [F]ather’s
         custody and placing them either in foster care or with
         relatives if the Court believes that there is no degree of
         appropriate cooperation from [F]ather or from the aligned
         parent.



                                     - 13 -
J-A24008-17



Id. at 61.4

       The trial court considered Dr. Rosenblum’s testimony in implementing a

custody order that would be in Children’s best interest. The custody order

provided for a gradual custody schedule and included Dr. Rosenblum’s

suggested supervised weekend visits and individual weekday visits with




____________________________________________


       Dr. Rosenblum acknowledged that placing Children in foster care could
       4

be viewed by Children as punishment and stated that it could cause them to
close down further. N.T., 3/1/17, at 64. He clarified:

           But again, there would not be the same – if, and I’m not
           saying it is, but if what’s coming from the aligned parent is,
           theoretically, hypothetically, your mother is no good, it’s not
           healthy for you to visit with your mother, this is not a
           constructive relationship, and if the children feel that by
           identifying with [F]ather that they are sort of his minions or
           they are showing their loyalty to their father by doing this,
           that would not be constructive.

           I’m not recommending that the Court easily make a decision
           that we have to remove these children from their home.
           That’s the last thing that I want.        Similarly, I’m not
           suggesting that it’s in the children’s best interest to visit
           with their mother for a length of time or in a format that we
           know that right now they feel concerned about. So we have
           to do this gradually, and we have to do this within a
           framework, within a system that builds the children’s
           confidence that mother can be a loving and nurturing parent
           who is supportive of their emotional needs and who can get
           along with them, have fun with them, and feel good about
           being involved in their lives. Because, yes, I am convinced
           that she did that in the past.

Id. at 64-65.




                                          - 14 -
J-A24008-17



Mother. Further, the order provided that custody would transfer from Father

to Mother or to foster care only if Father continued to alienate Mother. 5

       E. Dr. Edwards’ Testimony

       Father argues that the trial court improperly considered Dr. Edwards as

an expert witness, even though he should have been permitted to testify only

____________________________________________


       5 As the trial court recognized, that part of its custody order directing
that Children be transferred to foster care should Father fail to meet the terms
of the order represented a “drastic step.” We note that a trial court should
not take such extreme steps lightly. The focus in a custody proceeding is
always to determine a custody order that is in the child’s best interests. A
trial court must take care to ensure that efforts to reform the behavior of a
recalcitrant parent do not undermine the child’s best interest.

      Here, despite significant efforts by the trial court and others over an
extended period, Father continued to engage in conduct that alienated
Children from Mother. The trial court further received testimony, including
from Father’s expert witness, that, if all other avenues had been tried and
Father failed to reform his conduct, Children’s best interest would be served
by a foster care placement. Therefore, as a last resort, the trial court included
a no-contact order and a change in custody. As the trial court explained:

           I entered the Custody Order in this case after long
           deliberation, being very aware of the drastic steps I was
           setting forth if the terms of the Order were not met. The .
           . . Order allows a gradual resumption of Mother’s custody
           and provides counseling and time for healing. The Children
           deserve to return to a good relationship with their Mother.
           This is so important that I believe it to be an imperative,
           thus the consequences for not following the Order are
           necessary to find a way to achieve the goal, if Father cannot
           or will not do what he is required to do. As such, my Order
           serves the best interests of the Children in having the love
           and care of both of their parents and should be affirmed.

1925(a) Op. at 20. Accordingly, in this rare case, we conclude that the trial
court did not abuse its discretion in finding that the order would be in
Children’s best interest.

                                          - 15 -
J-A24008-17



as a fact witness. The trial court, however, found that in reaching its decision,

it considered only Dr. Edwards’ “interactions with the parties and her

observations” not her expert opinion. 1925(a) Op. at 15. We discern no error.

      Father references the following testimony from Dr. Edwards:

         [Dr. Edwards]: . . . In cases such as this, complete
         reprogramming has to happen. I’m not as suggestive as my
         colleague, Doctor Rosenblum’s, whereas I would say I
         would issue a no contact, 90 days. It’s time sensitive
         in this particular –

         [Father’s Counsel]: Objection, Your Honor. I understand
         your ruling and she can continue with the objection on the
         record.

         [The Court]: So what is it that put you over the edge in
         terms of saying that the children need not to be near him?
         Because he says they are doing this because of what she
         did. Why do you think that that’s not the case?

         [Dr. Edwards]: We have had, when I say we, I say the
         system, the court system has had several professionals be
         hired, testify, or write reports to suggest otherwise. There
         has been misuse of the system. With regard to PFAs, we do
         have people that are victims, severe domestic violence who
         abuse sexually and physically their children who do need
         PFAs, and do need those resources very badly. And there
         have been many PFAs filed in this case that have not been
         substantiated by evidence. I find that to be very offensive
         to the system and our judicial system.

         I say what puts this over the edge is that. I say what puts
         this over the edge is the fact that these children need both
         of their parents. They need their mother and their father.
         And there has been no evidence to suggest that physical or
         sexual abuse has been founded, despite several [Children,
         Youth and Families] cases being open and closed in the
         matter. I also suggest that there have been licensed
         professionals, such as myself and Doctor Rosenblum, who
         have evaluated and/or seen them in therapeutic situations
         who have suggested that there are other issues at hand.
         However, it is not a case of one or both parents abusing the

                                     - 16 -
J-A24008-17


           children. Although some in my field may argue that parental
           alienation is abuse of a child.

N.T., 3/1/17, at 184-85 (emphasis added).

       Dr. Edwards’ testimony at times appeared to go beyond mere fact

witness testimony, and she did mention a 90-day no-contact order. Father’s

expert, Dr. Rosenblum, however, also testified that, if Father refused to help

end the alienation of Mother, a period of time where Father did not have

custody was warranted.6 There is no indication the trial court relied on Dr.

Edwards’ recommendation in reaching her decision.

       F. Mother’s Credibility

       Father claims the trial court erred in failing to find Mother’s testimony

not credible. The trial court found that the impeachment evidence presented

by Father was not dispositive of the custody determinations. 1925(a) Op. at

17. As the trial court’s credibility determinations are supported by the record,

we will not disturb them on appeal. See M.J.M. v. M.L.G., 63 A.3d 331, 337

(Pa.Super. 2013).

II.    Best Interest of Children

       Father next contends that the trial court “failed to apply [the custody

factors] in a manner that truly was reflective of the best interests of the

children’s general well being.” Father’s Br. at 24. He claims the trial court


____________________________________________


       We further note that Father’s proposed custody order required a 90-
       6

day period where Mother had no contact with Children. Plaintiff’s Amended
Proposed Objection, Proposed Custody Order and Proposed Finding of Fact at
3-4.

                                          - 17 -
J-A24008-17



abused its discretion by failing to consider Mother’s “lies and abuses” and by

finding the majority of factors weight in Mother’s favor.

      Our standard of review in child custody cases is as follows:

         Our paramount concern and the polestar of our analysis in
         this case, and a legion of prior custody cases is the best
         interests of the child. The best interests standard, decided
         on a case-by-case basis, considers all factors which
         legitimately have an effect upon the child’s physical,
         intellectual, moral and spiritual well-being. On appeal, our
         scope of review is broad in that we are not bound by
         deductions and inferences drawn by the trial court from the
         facts found, nor are we required to accept findings which
         are wholly without support in the record. On the other hand,
         our broad scope of review does not authorize us to nullify
         the fact-finding function of the trial court in order to
         substitute our judgment for that of the trial court. Rather,
         we are bound by findings supported in the record, and may
         reject conclusions drawn by the trial court only if they
         involve an error of law, or are unreasonable in light of the
         sustainable findings of the trial court.

         Further, on the issues of credibility and weight of the
         evidence, we defer to the findings on the trial judge.
         Additionally, appellate interference is allowed only where it
         is found that the custody order is manifestly unreasonable
         as shown by the evidence of record.

Saintz v. Rinker, 902 A.2d 509, 512 (Pa.Super. 2006) (quoting Arnold v.

Arnold, 847 A.2d 674, 677 (Pa.Super.2004)).

      Here, in reaching its custody order, the trial court analyzed the factors

set forth in 23 Pa.C.S. § 5328.    See April 7 Order at 15-20.       The record

supports the trial court’s factual findings and credibility determinations.

Father’s arguments effectively asks us to disregard these credibility




                                    - 18 -
J-A24008-17



determinations and re-weigh the facts, which we will not do. See Saintz, 902
A.2d at 512.

     Further, the trial court explained:

            Dr. Rosenblum testified that removing Children from the
        aligned parent is no longer considered appropriate by
        experts in parental alienation. My order does not remove
        the Children from Father. Instead, it gives Father the time
        and incentive to alter his behavior and convince the Children
        that he wants them to see their Mother. Only if Father
        refuses will such drastic measures be introduced.

           Dr. Rosenblum testified as to his recommendation which
        were substantially similar to my Order. Dr. Rosenblum also
        testified that as a last resort, if Father did not cooperate, he
        would suggest putting the Children in foster care.

           I do not find Father’s proposed solution for a 90 days
        “cooling off” period where the Children have no face-to-face
        contact with Mother, to be in their best interest. To the
        contrary, I believe it would send the message to the
        Children that they and Father have won the war they
        instituted against Mother and would only serve to cement
        their defiance.

           I strongly feel that the best way to help the Children
        improve their relationship with Mother is through therapy in
        which Father genuinely participates and through time with
        their Mother which Father genuinely encourages. As noted
        by both professionals who testified in this case, the key is
        with Father, who has the ability to make the change. Dr.
        Rosenblum stated that Father needs to do a “better job of
        instructing the boys that it is not only necessary for them to
        visit but desirable for them to visit and I do believe that
        Father has the ability and the authority and the rapport with
        the boys that he should be able to be successful.” It is
        Father who must take the steps to demonstrate to the boys
        that giving their Mother a chance is not just a Court Order,
        but it is the right thing to do and that he supports it.




                                    - 19 -
J-A24008-17



1925(a) Op. at 19-20.         We conclude that the trial court did not abuse its

discretion concluding that the custody order was in Children’s best interest. 7

       Order affirmed.

       Judge Musmanno joins the memorandum.

       Judge Solano files a concurring statement.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/3/2017




____________________________________________


       7We note that, as is often the case in child custody actions, it appears
that subsequent events occurred following the appeal. At argument, this
Court was informed that the parties’ eldest son was in foster care. We note,
however, that we cannot consider this information in deciding this appeal,
and, as discussed above, the trial court’s decision to include in its order a
provision allowing such a situation was not an abuse of discretion.

                                          - 20 -